Title: To John Adams from Judith Sargent Stevens Murray, 13 August 1798
From: Murray, Judith Sargent Stevens
To: Adams, John



Illustrious, and Beloved Chief
Boston Franklin Place August 13th 1798

I do not upon this occasion experience the truth of a received opinion–that we make second, or third steps, in any given path, with more facility than the first—for, while presuming once more to address you, I am conscious of a greater degree of inferiority than while penning, nearly two years since, my petitioning letter to you. Is it that I am dazzled by the new effulgence which your high office, and that perfection of character which it has opened, has thrown around your person, or have I learned, at length to appreciate more justly my own demerit?
Whatever may be the cause, such is its effect upon me, that if I had not a representation to make, which involves, in its consequences, a very worthy Man, and a numerous, and deserving family, I should assuredly have been silent
Yea Honored Sire, although the sentiments of admiration of your virtues and confidence in your abilities, that have stamped a value upon those numerous addresses, which have met your eye from every quarter of the Union, have invariably found an echo in my bosom–although, at the tidings of your return, my bounding heart leaaped exultingly, and I traced with unutterable joy your footsteps o’er the applause crowned way–although I would gladly have joined with those beautiful children who strewed flowers in your path–although I sighed to behold your benign countenance, while I spontaneously exclaimed–May God long preserve, and forever bless, the exalted, the illustrious Chief—yet, these genuine emotions, should not have preferred their claim to a single moment of that little portion of time which you devote to the sweets of retirement, was I not irresistably prompted, by the motive hinted at in the foregoing page.
When I had the honor of a seat in your parlour, upon a–to me–memorable evening, in the October of 88–If I mistake not, you mentioned the family of my Uncle Epes Sargent, and particularly his eldest Son, with approbation. Permit me, Sire, to introduce him again to your consideration—He was, you may possibly recollect, formerly of Gloucester, in this state—from the first organization of the customs, and for upwards of five years, this Gentleman officiated as a collector of that district; the emoluments being inadequate to afford any aid to the discharge of its numerous duties, they pressed so hard upon both his strength, and health, as compelled him to sollicit, and obtain permission to resign: of the skill, and punctuality with which he acquitted himself, information may be obtained by inquiring of the Honorable Mr. Hamilton, Mr. Wolcott, and all the officers of the Treasury, or of the Honorable Mr. Goodhue. I have the fullest assurances that his ultimate accounts were closed both to a moment, and a cent. Mr. Sargent’s pecuniary circumstances are remote from affluence, and equally so from indigence, they may be guaranteed, from their actual state, and from his habits of life, to be so perfectly free from embarrassment, as to maintain the legitimate independency of any moderate station he may be called to: his present retired situation in Hampstead, New Hampshire, in an occupation entirely agricultural, would preclude every necessity of being brought again into public view, did not the ambition and affection of a parent, forbid the suppression of the most powerful desire for the better advancement of a numerous family.—and could the President take a peep into his little Cottage he would become irresistably interested, in favour of a very lovely group of sons, and daughters, now condemned to pine in obscurity, and unless reared, and transplanted by his fostering hand, must probably bloom and wither unseeing, and unseen.
Mr. Sargent’s Attachment to regularity, good order, the laws and constitution of the United States is unequivocal—the attention he has paid to obtain a knowledge of the customs, induces him, to conceive, that he could conduct with more ease to himself, in that department, than in any other—Although Gentlemen of information, to whom he is fully known, do not hesitate to pronounce him suited by talents, and education, to almost any situation.
Should the present exigencies of our Country, remove General Lincoln to those fields in which he has reaped such deathless laurels, or should the place of Naval Officer become vacant, or any other, which may be viewed as yielding a suitable support, I take leave respectfully to submit to the consideration of the President, the propriety of considering Mr Sargent as a Candidate—and for any favours which he may receive, my penetrated heart will acknowledge incalculable gratitude.
You, Sire, and your excellent Lady, will doubtless visit Boston, and although I have not the arrogance to rank myself with those who will find both their pride, and their happiness in entertaining you, yet I will confess, that not only my ambition, but my affection induces a wish, that I might have the gratification of narrating, that The President of the United States, and his admired Lady, were once seated within the walls of my little tenement.
In the course of a few days Mr Murray will wait on you, to pay his duty, and to learn your sentiments relative to Mr Sargent.
I have / Honored Sire, / the privilege of considering myself, / with perfect admiration of your / character, / your very devoted, / Humble, and most / Obedient Servant,

J. Sargent Murray